C. Allen, J.
According to the usage in this Commonwealth, the word “ rent ” applies as well to payments made by a tenant at will or at sufferance, as to those made by a tenant for years. Pub. Sts. e. 121, §§ 3, 4, 5, 12. By the terms of the lease, the lessee promised to pay the rent of eight hundred dollars for the ter,m of one year, “ and also the rent as above stated for such further time as the lessee may hold the same.” Upon the back of the lease, and before the delivery thereof, the defendant guaranteed to the lessor “the payments of the rent therein stipulated.” Upon the facts stated in the report, we think this guaranty includes the payments which became due after the expiration of the term of one year. The holding over was continuous, and without any new contract between the lessor and the lessee; no change was made to take the case outside of what was provided for in the lease. No new tenancy *304supervened. The case was precisely that which was contemplated by the provision for the payment of rent for such further time as the lessee might hold .the same. Giving a fair effect to the words of the guaranty, it must be held to include this part of the lessee’s stipulation, as well as that which relates to the first year of his tenancy. The case falls within the decision in Salisbury v. Hale, 12 Pick. 415, where the language of the lease was strikingly similar; and is distinguishable from the cases cited for the defendant. Judgment for the plaintiff.